      Case 4:19-cv-02115 Document 1 Filed on 06/12/19 in TXSD Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JUAN ANTONIO GARCIA, Individually            §
And on Behalf of All Similarly Situated
Persons,
       Plaintiff,

V.                                           §         CIVIL ACTION NO. 4:19-cv-2115

BOZE ENTERPRISES II, LLC and
MICHAEL S. BOZE,
     Defendants.                             §         JURY DEMANDED


            PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

       This is an action arising under the Fair Labor Standards Act of 1938 (“FLSA”), brought

both as an individual action and collective action to recover unpaid overtime compensation,

liquidated damages, and attorney’s fees owed to Plaintiff Juan Antonio Garcia and all other

similarly situated employees (“Members of the Class”) employed by, or formerly employed by

Defendants, their subsidiaries and affiliated companies.

                                             Parties

       1.      Plaintiff Juan Antonio Garcia (“Garcia”), a former employee of Defendants, was

personally engaged in interstate commerce during their employment with the Defendants, and is

represented by the undersigned.

       2.      Defendant Boze Enterprises II, LLC (“B.E.”) is a Texas limited liability company

and an “employer” as defined by the FLSA. With respect to Plaintiff, B.E. is subject to the

provisions of the FLSA. B.E. was at all relevant times an enterprise engaged in commerce or in

the production of goods for commerce, as defined by 29 U.S.C. §§ 203(r) and (s), and had gross
      Case 4:19-cv-02115 Document 1 Filed on 06/12/19 in TXSD Page 2 of 7



annual revenues in excess of $500,000.00. B.E. may be served through its registered agent,

Michael S. Boze at 5706 Coral Ridge Rd., Houston, TX 77069, or wherever he may be found.

       3.       Defendant Michael S. Boze (“Boze”) is an individual who was also an

“employer” of Plaintiff as that term is defined by the FLSA. With respect to Plaintiff, Boze is

subject to the provisions of the FLSA, operating an enterprise engaged in interstate commerce

with gross annual revenues in excess of $500,000. Boze was a person who determined and

directly controlled the employee compensation policies of Boze Enterprise II, LLC. Defendant

Boze may be served with process at 5706 Coral Ridge Rd., Houston, TX 77069, or wherever he

may be found.

                                     Jurisdiction and Venue

       4.       This Court has jurisdiction under the FLSA, and venue is proper pursuant to

28 U.S.C. § 1391(b), as Defendants and Plaintiff transacted business within this judicial district,

and the events underlying this complaint occurred within this judicial district as well.

                                       Factual Allegations

       5.       During each of the three years prior to this complaint being filed, Defendants

were an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards, phones

and/or cell phones, electronic mail and the Internet.

       6.       During each of the three years prior to this complaint being filed, Defendants

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Act, 29 U.S.C. §2013(r) and 203(s).

       7.       At all times pertinent to this Complaint, Plaintiff was individually engaged in




                                                 2
      Case 4:19-cv-02115 Document 1 Filed on 06/12/19 in TXSD Page 3 of 7



commerce and his work was essential to Defendants’ business(es).

       8.       During each of the three years prior to this complaint being filed, Defendants

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

       9.       During each of the three years prior to this complaint being filed, Defendants’

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were made or manufactured outside the state of Texas.

       10.      Plaintiff Juan Antonio Garcia worked for Defendants as a route driver from 2012

until May 20, 2019. Juan Antonio Garcia’s duties included, but were not limited to, driving a

pumper truck.

       11.      During their tenure with the Defendants, Plaintiff regularly worked in excess of

40 hours per week.

       12.      Plaintiff was paid on an hourly basis and was not paid an overtime premium for

hours worked over 40 hours per workweek.

       13.      Defendant Boze is an owner and control person of B.E. Boze had the authority to

hire and fire employees, and was regularly engaged in supervising employees and in determining

the day-to-day circumstances of employees’ work duties. Boze had control over how B.E.

employees were paid, and was a person who had the power to, and was part of making the

decision to not pay Plaintiff and his co-workers overtime pay as required by the FLSA.

       14.      At all times relevant hereto, the Defendants knew of, approved of, and benefited

from Plaintiff’s regular and overtime work.

       15.      Defendants are jointly and severally liable to the Plaintiff and the Members of the

Class, as defined below, for the damages sought herein, as the Defendants are a joint enterprise




                                                3
      Case 4:19-cv-02115 Document 1 Filed on 06/12/19 in TXSD Page 4 of 7



as defined in terms of the FLSA.

                                Plaintiff’s Individual Allegations

       16.       Plaintiff was entitled to be paid their regular wages and to be paid an overtime

premium for all work performed during the hours worked over forty-(40)-hours in each

workweek.

       17.       Defendants failed to pay the Plaintiff the required overtime premium in most of

the that the Plaintiff was employed by Defendants, as the Plaintiff worked in excess of 40 hours

in most weeks.

       18.     No exemption excuses the Defendants from paying Plaintiff for all time spent and

work performed during the hours they worked, and the Defendants have not made a good faith

effort to comply with the FLSA.

       19.     The Defendants knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practice regarding overtime compensation with respect to Plaintiff. Such

practice was and is a clear violation of the FLSA.

       20.     Defendants’ actions were willful and in blatant disregard for Plaintiff’s federally

protected rights.

                                   Collective Action Allegations

       21.       Other employees have been victimized by the Defendants’ pay practices and

policies that are in willful violation of the FLSA. A number of these employees have worked

with Plaintiff. Thus, Plaintiff is aware that the illegal practices or policies of the Defendants

have been imposed on the Members of the Class. Specifically, through speaking with other

employees, Plaintiff is aware that Defendants make a regular practice of not paying the required

overtime premium for hours worked over 40 in a workweek to hourly employees, but instead pay




                                                4
      Case 4:19-cv-02115 Document 1 Filed on 06/12/19 in TXSD Page 5 of 7



many other hourly employees on the same basis as the Plaintiff.

       22.     The Members of the Class performed work that is similar in nature to that

performed by Plaintiff; these individuals worked alongside the Plaintiff performing the same

type of work that the Plaintiff performed.        Accordingly, the employees victimized by the

Defendants’ unlawful practices are similarly situated to Plaintiff in terms of their job duties.

       23.     Further, each member of the class was paid according to a common payment

scheme. Thus, although the amount of damages may vary from individual to individual, the

damages can be calculated by using a single mathematical formula that is individually applicable

to each Member of the Class. The Members of the Class are, therefore, similarly situated in

terms of pay provisions.

       24.     The Defendants’ failure to pay its employees as required by the FLSA resulted

from a generally applicable policy that does not depend on the personal circumstances of the

Members of the Class. This generally applicable policy is prohibited by the FLSA. Thus,

Plaintiff’s experience is typical of the experiences of the Members of the Class.

       25.     No justification or exemption excused the Defendants from paying the Members

of the Class for all work performed and time spent working, and the Defendants did not make a

good faith effort to comply with the FLSA. The Defendants knowingly, willfully, or with

reckless disregard carried out its illegal pattern or practice regarding overtime compensation with

respect to the Members of the Class.

       26.     Accordingly, the class of similarly situated Plaintiffs is properly defined as:

               All persons on an hourly basis employed as drivers, installers and helpers by
               Defendants Boze Enterprise II, LLC and Michael S. Boze during the three-
               year period preceding the filing of this Complaint.




                                                 5
      Case 4:19-cv-02115 Document 1 Filed on 06/12/19 in TXSD Page 6 of 7



                                       CAUSE OF ACTION

                Violation of the FLSA – Failure to Pay Overtime Wages Owed

       27.     Defendants violated the FLSA by failing to properly compensate Plaintiff and

Members of the Class for work performed in the employ of the Defendants.

       28.     Plaintiff and Members of the Class have suffered damages as a direct result of

Defendants’ illegal actions.

       29.     Defendants are liable to Plaintiff and all Members of the Class for unpaid

overtime compensation, liquidated damages, attorney’s fees and costs of Court under the FLSA,

for the three-year period preceding the filing of this lawsuit.

                                         Demand for Jury

       30.     Plaintiff demands a trial by jury.

                                         Prayer for Relief

       WHEREFORE, Plaintiff and all employees similarly situated who join in this action

       demand:

       1.     Issuance of notice as soon as possible to all persons employed by Boze Enterprise
              II, LLC and Michael S. Boze on an hourly basis as drivers, installers and helpers
              during the three-year period immediately preceding the filing of this Complaint.
              Generally, this notice should inform them that this action has been filed, describe
              the nature of the action, and explain their right to opt into this lawsuit if they were
              not paid correctly for work performed or hours worked during any portion of the
              statutory period;
       2.     Judgment against Defendants for an amount equal to Plaintiff’s and the Members
              of the Class’s unpaid overtime wages at the applicable rate;
       3.     An equal amount to the overtime wage damages as liquidated damages;
       4.     Judgment against Defendants that their violations of the FLSA were willful;
       5.     To the extent that liquidated damages are not awarded, an award of prejudgment
              interest;
       6.     All costs and attorney’s fees incurred prosecuting these claims;
       7.     Leave to add additional Plaintiffs by motion, the filing of written consent forms, or
              any other method approved by the Court;
       8.     Leave to amend to add claims under applicable state laws; and
       9.     For such further relief as the Court deems just and equitable.




                                                    6
      Case 4:19-cv-02115 Document 1 Filed on 06/12/19 in TXSD Page 7 of 7




                                    Respectfully Submitted,
                                    THE BUENKER LAW FIRM

                                    /s/ Josef F. Buenker
                                    Josef F. Buenker
                                    TBA No. 03316860
                                    jbuenker@buenkerlaw.com
                                    2060 North Loop West, Suite 215
                                    Houston, Texas 77018
                                    713-868-3388 Telephone
                                    713-683-9940 Facsimile

                                    ATTORNEY-IN-CHARGE FOR
                                    PLAINTIFF JUAN ANTONIO GARCIA




OF COUNSEL:
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFF
JUAN ANTONIO GARCIA




                                      7
